Case 2:19-cv-03736-ER Document1 Filed 08/19/19 Page 1 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIAN WISHWANICK
129 Bridgeview Drive
Perkasie, PA 18944
Plaintiff

Vv.
LIFE INSURANCE COMPANY
NORTH AMERICA,
1601 Chestnut Street
2 Liberty Place
Philadelphia, PA 19192

Defendant ; NO.:
COMPLAINT

NOW COMES, the Plaintiff, Brian Wishwanick, by and through his Counsel,
Pond, Lehocky, Stern & Giordano, P.C., and hereby complains of the above
referenced Defendant, Life Insurance Company of North America, (hereinafter
referred to as “LINA”), as follows:
1. STATEMENT OF JURISDICTION:

1. Jurisdiction is conferred upon this Honorable Court pursuant to 28
U.S.C. § 1331 and 29 U.S.C. § 1332(e), This Honorable Court has jurisdiction over
all issues raising a federal question and this instant matter involves a disability policy

issued to the Claimant through his Employer, thus it is governed by the Employee

Retirement Income Security Act of 1974 (ERISA) 29 U.S.C. § 1011, et seq.
Case 2:19-cv-03736-ER Document1 Filed 08/19/19 Page 2 of 10

2. All acts and occurrences material to the instant causes of action occurred
within the jurisdictional boundaries of this Honorable Court.
Il. FACTS:

3, The Plaintiff, Brian Wishwanick, is an adult and competent individual
with a physical address of 129 Bridgeview Drive, Perkasie, PA 18944,

4, The Defendant, LINA, under information and belief, is a business
entity with a principal place of business located at 1601 Chestnut Street, 2 Liberty
Place, Philadelphia, PA.

5. LINA is a business entity, which issues disability insurance
policies which are governed by the Employee Retirement Insurance Security Act
(ERISA), 29 U.S.C. §1011, et seq.

6, On a date certain, LINA, issued a policy providing disability
insurance benefits under policy number LK-0963713 to the Plaintiff through the
Plaintiff's employer, Dr. Reddy’s Laboratories, Inc.

7. The policy of insurance aforementioned provided for an employee
benefit plan as defined and covered under the terms of ERISA,

8, At all times material and relevant hereto, all policy premiums due on
behalf of the Plaintiff under said policy were paid.

9. At all times material and relevant hereto, the Plaintiff performed all

obligations required of him under said contract of insurance.
Case 2:19-cv-03736-ER Document1 Filed 08/19/19 Page 3 of 10

10, At all times material and relevant hereto, the Plaintiff was a qualified
participant in the employee benefit plan provided by LINA to the Plaintiff’s employer
through policy number LK-0963713.

11. Ona date certain, the Plaintiff filed an application for Long term
disability benefits with LINA. He received benefits under said policy until May 26,
2017,

12. Bycorrespondence, LINA notified the Plaintiff that his claim was
denied and that he was not entitled to benefits beyond May 26, 2017.

13. The Plaintiff filed an administrative appeal and submitted additional
medical records and opinions of his treating physicians in support of his claim.

14, By correspondence dated September 6, 2017, LINA denied the
Plaintiff's administrative appeal and informed him of his right to bring a civil action
disputing the adverse benefit decision.

15. LINA acted arbitrarily, capriciously and in a manner serving only
its own business interest when it denied the Plaintiff’s claim for disability benefits.

16. The actions of LINA in denying the Plaintiff's claim for disability
insurance benefits was arbitrary, capricious and was not made in good faith and made
in violation of 29 U.S.C. $1001, et seq.

17. The actions of LINA in denying the Plaintiffs claim for disability

insurance benefits are contrary to the language of the policy in question,
Case 2:19-cv-03736-ER Document1 Filed 08/19/19 Page 4 of 10

18, The Plaintiff is entitled to disability insurance benefits under the
aforementioned policy as he has satisfied through medical evidence that she meets the
definition of disability under the policy of insurance.

19. The Plaintiff is entitled to recover the benefits due to him under the
aforementioned insurance policy in accordance with 29 U.S.C. §1132.

20, Asa direct and proximate result of the actions of LINA as herein
above more particularly described, the Plaintiff has been caused to incur attorneys’
fees in an amount not yet known,

21. Asadirect and proximate result of the actions of LINA, the Plaintiff
has sustained damages in an amount not yet known to the Plaintiff} however, upon
information and belief, such damages will approximate the amount of benefits due
and owing to the Plaintiff from May 26, 2017 to the present and continuing into the
future.

WHEREFORE, the Plaintiff, Brian Wishwanick, respectfully requests that
judgment be entered against LINA as follows:

1, Ordering LINA to pay to the Plaintiff, Brian Wishwanick, Long term
disability insurance benefits from May 26, 2017 to the present and
continuing into the future as provided for in the policy of insurance;

2, Awarding the Plaintiff, Brian Wishwanick, prejudgment interest on the

award until the date of judgment;
Case 2:19-cv-03736-ER Document1 Filed 08/19/19 Page 5 of 10

Awarding the Plaintiffs attorney’s fees, court costs and other reasonable
costs incurred for the prosecution of the instant action;
Granting such other and further relief as the Court may deem just and

proper.

RESPBCTFULLY SUBMITTED,

A,

Michael J. Me MA
PA Bar ID No.: 93024

 

Pond, Lehocky, Stern & Giordano, P.C.
One Commerce Square

2005 Market Street

18" Floor

Philadelphia, PA 19103
(215)568-7500
Mparker@disabilityjustice.com
Case 2:19-cv-03736-ER Document1 Filed 08/19/19 Page 6 of 10

JS 44 (Rev. 06/17)

CIVIL COVER SHEET
eplace hor suy

The JS 44 civil cover sheet and the information contained herein neither re P|
focal rules of court. This form, approved by the Judicial Conte erence of the United States in September 1974, is required for the use of Wl

lement the filing and service of pleadings or other papers as required by law, except as

he Clerk of Court for the

 

provided b
(SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM)
fFENDA

purpose of initiating the civil docket sheet.
Li POR ENDAN US pany of North America

dian Wa HWARICK
1601 Chesinut Street, 2 Liberty Place

129 Bridgeview Drive
Perkasie, PA 18944 Philadelphia, PA 19192
(b) County of Residence of First Listed Plaintiff Bucks County of Residence of First Listed Defendant

(EXCEPT IN US. PLAINTIFF CASES)

Philadelphia
(IN US, PLAINTIFF CASES ONLY)

NOTE; IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.
(c) Attomeys (finn Name, Address, and Telephone Number) Attomeys df Krown}

Michael J. Parker, Esquire
2005 Market Street
Philadelphia, PA 19103

 

 

II. BASIS OF JURISDICTION (face an x" in One Box Only) Il. CITIZENSHIP OF PRINCIPAL PARTIES (Ptace an “X" in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant
O 1 US. Government {3 Federal Question PYF DEF PTF DEF
Plaintiff (US, Geverninent Not a Party) Citizen of This State 1 % | Incorporated er Principal Place oO4 o4
of Business In This State
12 US. Government 4 Diversity Citizen of Another Hate 02 © 2 Incorporated ane Principal Place o5 oO8
Defendant (indicate Citizenship af Parties in tem Hi} of Business In Another State
Citizen or Subject of 9 03 © 3. Foreign Nation goo m6
Foreign Country

 

 

 

IV. NATURE OF SUIT (Piace an “X" it One Box Only)

 

   
 

Click here for. Nature o
2 FORER i ERE

, PURER EN AEE eee
PERSONAL INJURY

co 422 Appeal 28 USC 158

0 110 Insurance PERSONAL INJURY O 625 Drug Related Seizure
1 120 Marine 0 310 Airplane C1 365 Personal Injury « of Property 21 USC 881 | 423 Withdrawal
0 130 Miller Act 315 Airplane Product Product Liability 690 Other 28 USC 157
0 140 Negotiable Instrument Liability 0) 367 Health Care/
O 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical
& Enforcement of Judgment Slander Personal Injury a 820 0 Coprights
O 151 Medicare Act (1 330 Federal Employers’ Product Liability O 830 Patent
CO 152 Recovery of Defaulted Liability 1 368 Asbestos Personal 0 835 Patent - Abbreviated

OF 340 Marine
OF 343 Marine Product

Student Loans
(Excludes Veterans}

Injury Product
Liability

New Drug Application
ih ae Trademark

   

7 153 Recovery of Overpayment Liability PERSONAL PROPERTY [z SELES

of Veteran’s Benefits OF 350 Motor Vehicle O 370 Other Fraud oF 710 Fair Labor Standards tT 4 HIA ( 1395ff)
OF 160 Stockholders’ Suits 0 355 Motor Vehicle O 371 Truth in Lending Act 0) 862 Black Lung 923)
OF 190 Other Contract Product Liability C1 380 Other Personal 7 720 Labor/Management OF 863 DIWC/DIWW (405(2}}
OF 195 Contract Product Liability | {J 360 Other Personal Property Damage Relations 0 864 SSID Title XV1
O 196 Franchise Injury 7 385 Property Damage 740 Raibway Labor Act OF 865 RSI (405(2))

(0 362 Personal Injury - Product Liability O 751 Family and Medical
Medical Malpractice Leaye Act

 

   
  

=CIVIEFRIGHT

GO 440 Other Civil Rights

O 441 Voting

0 442 Employment

0 443 Housing!
Accommodations

0 445 Amer. w/Disabilitics -
Employment

O 446 Amer. w/Disabilitics -
Other

O 448 Tiducation

O 790 Other Labor Litigation
(& 791 Employee Retirement
Income Sceurity Act

   

  

o 810 Taxes (Us s. Plaintiff
or Defendant)

0 87) IRS—Third Party
26 USC 7609

Habeas Corpus:

OF 463 Alicn Detainee

7 510 Motions to Yacate

Sentence

O 530 General

O 535 Death Penaity
Other:

G 340 Mandamus & Other

O 550 Civil Rights

OG 555 Prison Condition

0 560 Civil Detainee -

Conditions of

 

a 210 Land Condemnation
0 220 Foreclosure

O 230 Rent Lease & Bjectment
GO 240 Torts to Land

OG 245 Tort Product Liability
G 290 All Other Real Property

 

E MIGRAT]

7 462 Naturalization Applica

O) 465 Other Immigration
Actions

 
 

   
 

 
 
 

{ Suit Code Descriptions,

0 375 False Claims Act

0 376 Qui Tam (31 USC
372%a))

CO 400 State Reapportionment

aC] 410 Antitrust

0) 430 Banks and Banking

CO) 450 Commerce

0 460 Deportation

0 470 Racketeer Influenced and
Corrupt Organizations

O 480 Consumer Credit

0 490 Cable/Sat TY

OC 850 Securities/Commoadities/
Exchange

C1 896 Other Statutory Actions

1 891 Agricultural Acts

(7 893 Environmental Matters

C1 895 Freedom of Information

Act

0 896 Arbitration

(7 899 Administrative Procedure
Act/Review or Appeal of
Agency Decision

0 950 Constitutionality of
State Statutes

 

 

 

 

 

Confinement

 

V. ORIGIN (Place an "x" it One Box Only)

 

pq1 Original 12 Removed from O 3° Remanded from O 4 Reinstated or © 5 Tyansferred from © 6 Multidistrict 118 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De aot cite Jurisdictional statutes untess diversity).
29 USC 1001

 

VI. CAUSE OF ACTION

Brief description of cause:

THIS IS AN APPEAL OF A DENJAL OF LONG TERM DISABILITY BENEFITS UNDER E

 

RISA

 

 

 

 

 

VH. REQUESTED IN (J CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cy.P. JURY DEMAND: OYes No
VITi, RELATED CASE(S)
IF ANY {See instructions): jupae DOCKETNUMBER
8/14/14 PSION
An
FOR OFFICE USE 14 /
RECEIPT # AMOUNT APPLYING IEP JUDGE MAG. JUDGE
Case 2:19-cv-03736-ER Document1 Filed 08/19/19 Page 7 of 10

J8 44 Reverse (Rev. 06/17)

INSTRUCTIONS FOR ATTORNEYS COMPLETING CIVIL COVER SHEET FORM JS 44
Authority For Civil Cover Sheet

The JS 44 civil cover sheet and the information contained herein neither replaces nor supplements the filings and service of pleading or other papers as
required by law, except as provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is
required for the use of the Clerk of Court for the purpose of initiating the civil docket sheet. Consequently, a civil cover sheet is submitted to the Clerk of
Court for each civil complaint filed. The attorney filing a case should complete the form as follows:

I.(a)

(b)

(c)

IL

Ill.

Iv.

VI.

YII.

VILL.

Plaintiffs-Defendants, Enter names (last, first, middle initial) of plaintiff and defendant. If the plaintiff or defendant is a government agency, use
only the full name or standard abbreviations, If the plaintiff or defendant is an official within a government agency, identify first the agency and
then the official, giving beth name and title.

County of Residence, For each civil case filed, except U.S. plaintiff cases, enter the name of the county where the first listed plaintiff resides at the
time of filing. In U.S. plaintiff cases, enter the name of the county in which the first listed defendant resides at the time of filing, (NOTE: In land
condemnation cases, the county of residence of the "defendant" ig the location of the tract of Jand involved.)

Attorneys. Enter the firm name, address, telephone number, and attorney of record. If there are several attorneys, list them on an attachment, noting
in this section "(see attachment)",

Jurisdiction, The basis of jurisdiction is set forth under Rule 8{a), F.R.Cv.P., which requires that jurisdictions be shown in pleadings. Place an "X"
in one of the boxes. If there is more than one basis of jurisdiction, precedence is given in the order shown below.

United States plaintiff. (1) Jurisdiction based on 28 U.S.C. 1345 and 1348. Suits by agencies and officers of the United States are included here.
United States defendant. (2) When the plaintiff is suing the United States, its officers or agencies, place an "X" in this box,

Federal question. (3) This refers to suits under 28 U.S.C, 1331, where jurisdiction arises under the Constitution of the United States, an amendment
to the Constitution, an act of Congress or a treaty of the United States. In cases where the U.S, is a party, the U.S, plaintiff or defendant code takes
precedence, and box 1 or 2 should be marked.

Diversity of citizenship. (4) This refers io suits under 28 U.S.C, 1332, where parties are citizens of different states. When Box 4 is checked, the
citizenship of the different parties must be checked, (See Section TI] below; NO'TE: federal question actions take precedence over diversity
cases.)

Residence (citizenship) of Principal Parties, This section of the JS 44 is to be completed if diversity of citizenship was indicated above. Mark this
section for each principal party,

Nature of Suit, Place an "X" in the appropriate box. If there are multiple nature of suit codes associated with the case, pick the nature of suil code
that is most applicable. Click here for: Nature of Suit Code Descriptions.

Origin, Place an "X" in one of the seven boxes.

Original Proceedings. (1} Cases which originate in the United States district courts,

Removed from State Court. (2) Proceedings initiated in state courts may be removed to the district courts under Title 28 U.S.C., Section 1441.
When the petition for removal is granted, check this box.

Remanded from Appellate Court, (3) Check this box for cases remanded to the district court for further action, Use the date of remand as the filing
date,

Reinstated or Reopened. (4) Check this box for cases reinstated or reopened in the district court. Use the reopening date as the filing date.
Transferred from Another District. (5) For cases transferred under Title 28 U.S.C, Section 1404(a). Do not use this for within district transfers or
roultidistrict litigation transfers.

Multidistrict Litigation - Transfer. (6) Check this box when a multidistrict case is transferred into the district under authority of Title 28 U.S.C,
Section 1407,

Multidistrict Litigation — Direct File. (8} Check this box when a multidistrict case is filed in the same district as the Master MDL docket,
PLEASE NOTE THAT THERE IS NOT AN ORIGIN CODE 7, Origin Code 7 was used for historical records and is no longer relevant due to
changes in statue.

Cause of Action. Report the civil statute directly related to the cause of action and give a brief description of the cause. Do not cite jurisdictional
statutes unless diversity, Example: U.S. Civil Statute: 47 USC 533 Brief Deseription: Unauthorized reception of cable service

Requested in Complaint. Class Action. Place an "X" in this box if you are filing a class action under Rule 23, F.R.Cy.P.
Demand. In this space enter the actual dollar amount being demanded or indicate other demand, such as a preliminary injunction.
Jury Demand. Check the appropriate box to indicate whether or not a jury is being demanded,

Related Cases, This section of the JS 44 is used to reference related pending cascs, if any. If there are related pending cases, insert the docket
numbers and the corresponding judge names for such cases.

Date and Attorney Signature. Date and sign the civil cover sheet,
Case 2:19-cv-03736-ER Document 1 Filed 08/19/19 Page 8 of 10
UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff 129 BRIDGEVIEW DRIVE, PERKASIE, PA 18944

 

Address ofDefendant; 1801 CHESTNUT STREET, 2 LIBERTY PLACE, PHILADELPHIA, PA 19192

 

129 BRIDGEVIEW DRIVE, PERKASIE, PA 18944

Place of Accident, Incident or Transaction:

 

 

 

 

RELATED CASE, IF ANY:

Case Number: NIA Judge: N/A Date Terminated:

Civil cases are deemed related when Fes is answered to any of the following questions:

1, Is this case related to property included in an earlier numbered suit pending or within one year Yes [ No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No

case filed by the same individual?

I certify that, to my knowledge, the within case (1 is / [2] is ngt related to any cage now,pending or within one year previously terminated action in
this court except as noted above,

93024
- “

 

pare: 08/14/2019 LA
Attorney-at-Law / Pro Se Plaintiff! Attorney LD. # Gf applicable)

 

 

CIVIL: (Place a ¥ in one category only)
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal Injury
Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury

Labor-Management Relations
Civil Rights

Other Personal Injury (Please specify):
Products Liability

Habeas Corpus Products Liability - Asbestos
Securitics Act(s) Cases . All other Diversity Cases

Social Security Review Cases (Please spect{y}:

DOOOOOOA »

 

BSIOQOOOOOROOO *

— o>

All other Federal Question Cases
(Please specify}: ERISA

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to ramove the case from eligibility for arbttration.)

L MICHAEL J. PARKER

, counsel of record er pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.
08/14/2019

 
 

93024

DATE:

 

 

   

Atiorney-ai- any Attorney 1D. # (if applicable)

NOTE; A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Ch, 609 (5/2018)

 
Case 2:19-cv-03736-ER Document 1 Filed 08/19/19 Page 9 of 10
UNITED STATES DISTRICT COURT

FOR THE EASTERN DISTRICT OF PENNSYLVANIA

DESIGNATION FORM
(to be used by counsel or pro se plaintiff to indicate the category of the case for the purpose of assignment to the appropriate calendar)
Address of Plaintiff 129 BRIDGEVIEW DRIVE, PERKASIE, PA 18944

 

Address ofDefendant; 1801 CHESTNUT STREET, 2 LIBERTY PLACE, PHILADELPHIA, PA 19192

 

129 BRIDGEVIEW DRIVE, PERKASIE, PA 18944

Place of Accident, Incident or Transaction:

 

 

 

 

RELATED CASE, IF ANY:

Case Number: NIA Judge: N/A Date Terminated:

Civil cases are deemed related when Fes is answered to any of the following questions:

1, Is this case related to property included in an earlier numbered suit pending or within one year Yes [ No
previously terminated action in this court?

2. Does this case involve the same issue of fact or grow out of the same transaction as a prior suit Yes [ | No
pending or within one year previously terminated action in this court?

3. Does this case involve the validity or infringement of a patent already in suit or any earlier Yes [| No
numbered case pending or within one year previously terminated action of this court?

4, Is this case a second or successive habeas corpus, social security appeal, or pro se civil rights Yes [ | No

case filed by the same individual?

I certify that, to my knowledge, the within case (1 is / [2] is ngt related to any cage now,pending or within one year previously terminated action in
this court except as noted above,

93024
- “

 

pare: 08/14/2019 LA
Attorney-at-Law / Pro Se Plaintiff! Attorney LD. # Gf applicable)

 

 

CIVIL: (Place a ¥ in one category only)
Federal Question Cases: Diversity Jurisdiction Cases:

Indemnity Contract, Marine Contract, and All Other Contracts Insurance Contract and Other Contracts

FELA Airplane Personal Injury
Jones Act-Personal Injury Assault, Defamation

Antitrust Marine Personal Injury

Patent Motor Vehicle Personal Injury

Labor-Management Relations
Civil Rights

Other Personal Injury (Please specify):
Products Liability

Habeas Corpus Products Liability - Asbestos
Securitics Act(s) Cases . All other Diversity Cases

Social Security Review Cases (Please spect{y}:

DOOOOOOA »

 

BSIOQOOOOOROOO *

— o>

All other Federal Question Cases
(Please specify}: ERISA

 

 

 

 

ARBITRATION CERTIFICATION
(The effect of this certification is to ramove the case from eligibility for arbttration.)

L MICHAEL J. PARKER

, counsel of record er pro se plaintiff, do hereby certify:

Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief, the damages recoverable in this civil action case
exceed the sum of $150,000.00 exclusive of interest and costs:

Relief other than monetary damages is sought.
08/14/2019

 
 

93024

DATE:

 

 

   

Atiorney-ai- any Attorney 1D. # (if applicable)

NOTE; A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

 

Ch, 609 (5/2018)

 
Case 2:19-cv-03736-ER Document1 Filed 08/19/19 Page 10 of 10

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

BRIAN WISHWANICK
Plaintiff

¥.

LIFE INSURANCE COMPANY
NORTH AMERICA, :
Defendant : NO:

In accordance with the Civil Justice Expense and delay Reduction Plan of this court, counsel for plaintiff
shall complete a Case Management Track Designation Form in all civil cases at the time of filing the
complaint and serve a copy on all defendants, (See §1:03 of the plan set forth on the reverse side of this
form.) In the event that a defendant does not agree with the plaintiff regarding said designation, that
defendant shall, with its first appearance, submit to the clerk of court and serve on the Plaintiff and all other
parties, a Case Management Track Description Form specifying the track to which that defendant believes
the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a} Habeas Corpus — Cases brought under 28 U.S.C. §2241 through §2255 ()
(b) Social Security — Cases requesting review of a decision of the Secretary of Health

and Human Services denying plaintiff Social Security Benefits. ( )
(c) Arbitration — Cases required to be designated for arbitration under Local Civil Rule 53.2 ( )

(d) Asbestos— Cases involving claims for personal injury or property damage from
exposure to asbestos, ()

(c) Special Management — Cases that do not fall into tracks (a) through (d) that are
commonly referred to as complex and that need special or intense management by
the court. (See reverse side of this form for a detailed explanation of special

 

 

management cases.) ( )
(f) Standard Management — Casgshat do ptt fall into any one of the other tracks. (X)
WV Wf 7 Michael J. Parker Brian Wishwanick
DAte Attorney-at-law Attorney For Plaintiff
215-568-7500 215-586-3174 Moparker(@disabilityjustice.com

 

 

Telephone FAX number E-Mail Address
